-   -



                 THE     ,~ITCBE&NEU            GENERAL
                                 OFTEXAS




        Hon. Wayne W. Connally,       Opinion No. M-852
        Chairman
        Parks & Wildlife Committee    Re:     Constitutionality of in-
        State Senate Chamber                  creasing Membership of the
        Austin, Texas   78711                 Parks and Wildlife Commis-
                                              sion without abolishing
                                              the present commission.
        Dear Senator Connally:                (Art. 978f-3a, V.P.C,)

             The Senate Parks and Wildlife Committee, of which you
        are Chairman, has asked our opinion as follows:

                  "Can the present membership of a State
                  Commission be enlarged in its membership
                  without abolishing the present member-
                  ship of the Commission?"

             The statute creating the present Commission and its
        Department is found in Article 978f-3a, Vernon's Penal
        Code of Texas.

             Sections 1 through 3, inclusive, of this statute read
        as follows:

                  "Section 1. From and after the effective
                  date of this Act, the Game and Fish Com-
                  mission shall be reconstituted and known
                  as the 'Parks and Wildlife Department',
                  which shall be under the policy direction
                  of a Commission which shall consist of
                  three (3) members, one (1) of whom shall
                  be designated by the Governor as Chairman.
                  The members of the Parks and Wildlife Com-
                  mission shall be appointed by the Governor,
                  which appointments shall be with the ad-
                  vice and consent of two-thirds (2/3) of
                  the Members of the Senate present, if in
                  Session, and if not in Session, the Gover-
                  nor shall appoint such Members and issue


                                     -4137-
Hon. Wayne W. Connally, page 2        (M-852)



         a commission to them as provided by law,
         and their appointment shall be submitted
         to the next Session of the Senate for
         their advice and consent in the manner
         that appointments to fill vacancies under
         the Constitution are submitted to the
         Senate. The Governor shall appoint the
         members of the Parks and Wildlife Com-
         mission, one (1) whose term shall expire
         February 1, 1965, one (1) whose term
         shall expire February 1, 1967, and one
          (1) whose term shall expire February 1,
         1969, or until their successors are ap-
         pointed and qualified.   In case of a
         vacancy in Commission membership, the
         Governor shall appoint a rep~lacement
         member to fill the unexpired term of
         the vacating member. A quorum for the
         dispatch of official business shall be
         two (2) members.   Thereafter, the Gover-
         nor shall appoint members for terms of
         six (6) years. The members of said
         Commission shall be reimbursed for their
         actual expenses incurred in attending
         meetings, and shall be paid a per diem
         as set out in the General Appropriations
         Act. The Commission shall meet as often
         as it deems necessary, but shall meet
         at least once every quarter of the year.

         "Sec. 2. The term of office of the pre-
         sent members of the Game and Fish Com-
         mission shall expire with the effective
         date of this Act; provided, however,
         that this provision shall not preclude
         the Governor from appointing one (1)
         or more members to the Parks and Wild-
         life Commission provided for in Section
         1 of this Act.

         "Sec. 3. The Parks and Wildlife Com-
         mission shall have the power and auth-
         ority to appoint an Executive Director
         who shall be the chief executive officer
         of the Parks and Wildlife Department and



                          -4138-
.   -



        Hon. Wayne W. Connally, page 3          (M-852)



                 shall perform its administrative duties.
                 Such Executive Director shall have auth-
                 ority to appoint such heads of divisions,
                 game and fish wardens, park managers, and
                 other employees as may be authorized by
                 appropriations therefor and as may be
                 deemed necessary for executing, administer-
                 ing and carrying out the duties and ser-
                 vices authorized by law to be performed
                 by the Parks and Wildlife Commission and
                 the Parks and Wildlife Department.  The
                 Executive Director shall serve at the
                 will of the Parks and Wildlife Commission.
                 All other employees shall serve at the will
                 of the Executive Director.

             We are not concerned in this opinion with the exist-
        ing statutory relations between the Commission and the
        Department, but only with whether the present Commission
        membership can be constitutionally increased without abol-
        ishing it and creating an entirely new one.

             We hold that the Legislature may increase membership
        on the present Parks and Wildlife Commission.

             It has been held that where the office is purely statu-
        tory, it is within the powers of the Legislature to abol-
        ish an office or a board and create new ones. 47 Texas
        Jur.2d, Public Officers, Sec. 53, 54, pages 78-79. Terms of
        statutory officers or board members may be shortened or
        lengthened by the Legislature.  47 Tex.Jur.2d, Public Offi-
        cers, Sec. 38, page 58; Popham v. Patterson, 121 Texas 615,
        51 S.W.2d 680 (1932). This rule does not apply in the case
        of officers fixed by the Texas Constitution. Cowell v.
        Ayers, 110 Texas 348, 220 S.W. 764 (1920).

             The Legislature has the power to enact any law not in
        conflict with the state or federal constitutions, or federal
        laws. 53 Tex.Jur.Zd, Statutes, Sec. 33, pages 58-59; DeShazo
        v. Webb, 131 Texas 108, 113 S.W.2d 519 (1938). It can change
        the law at any time. San Antonio & A.P.R. Co. v. State, 128
        Texas 33, 95 S.W.2d 680 (Tex.Com.App. 1936). It can suspend
        laws. Texas Const. Art. I, Sec. 28; 53 Tex.Jur.Zd, Statutes,
        Sec. 37, page 68.



                                  -4139-
Hon. Wayne W. Connally, page 4              (M-852)



     We find nothing in the Texas Constitution which pro-
hibits adding members to a state board or Commission, and
we therefore hold that since the Texas Constitution does
not prohibit or limit the power of the Legislature to add
additional members on such a statutory board or Commission
as the Parks and Wildlife Commission, the proposed statute
is constitutional.


                           SUMMARY
                           -------
          The Legislature can constitutionally increase
          the membership of a board or commission such
          as the Parks and Wildlife Commission by add-
          ing new members.

                                 Yours very truly,

                                 CRAWFORD C. MARTIN
                                 Attorney General of Texas
                                         1



                                     NOLA WHITE
                                     First Assistant

Prepared by Roger Tyler
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Malcom Smith
Scott Garrison
V. F. Taylor
James Quick

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant


                              -4140-